El Juez Asociado Señor Wolf,
emitió la opinión del tribunal.
Juan Izquierdo y Jesús Sierra fueron acusados de tener leche adulterada para la venta. La acusación alegó reinci-dencia. La reincidencia fué tomada en consideración al dic-tarse sentencia, la que impuso, penas distintas a ambos acu-sados. Estos apelaron.
 El primer señalamiento de error es que la Corte de Distrito de Bayamón carecía de jurisdicción sobre la materia o los acusados, toda vez que la Ley No. 57 de abril 28, 1930 (Leyes de ese año, página 415) creando dicha corte es inconstitucional.
El primer argumento bajo este señalamiento es que la ley fué aprobada el 28 de abril, 1930, para empezar a regir el 1°. de julio del mismo año. Los apelantes mantienen que la ley era inconstitucional porque no expresó emergencia alguna en razón de la cual debiera entrar en vigor antes de noventa días, que es el período ordinario después de cuyo transcurso ha de empezar a regir una ley de la legislatura. El fiscal invita nuestra atención al hecho de que lo único' que dispone la sección 34 es que una ley sólo debe entrar en vigor noventa días *837después de su aprobación: • El apelado está dispuesto a ad-mitir que la corte quizás no podía actuar basta el 28 de julio, o sea, noventa días después que el Gobernador aprobó el pro-yecto. No sólo fué la acusación presentada el 6 de mayo de 1931, sino que se alegó que los becbos imputados.se co-metieron el 21 de abril de 1931. Convenimos con el gobierno en que la intención de la Legislatura fué crear una corte de distrito, y, por consiguiente, que el supuesto error en cuanto a la fecba en que empezaría a regir la ley no era incompatible con las disposiciones de la Carta Orgánica. Hay un caso de este tribunal que tiene alguna relación con el presente. Sueiras v. Monroig, 42 D.P.R. 751. Allí se entabló un pleito en la Corte de Distrito de San Juan, y se alegó que la Corte de Distrito de Bayamón era el tribunal adecuado. Se resol-vió que la ley creando la Corte de Distrito de Bayamón no podía empezar a regir basta el 28 de julio de 1930, y que, por tanto, la Corte de Distrito de San Juan retuvo la jurisdicción.
El segundo argumento fué que la Corte de Distrito de Bayarqón como tal jamás fué claramente establecida por la ley. Esta, en su sección primera, lee así;
• “Por la presente se crea una Corte de Distrito, del Distrito Judicial de Bayamón, Toa Alta, Toa Baja, Vega Alta, Veg'a Baja, Do-rado, Corozal, Naranjito, Comerío, Guaynabo y Cataño. Esta corte tendrá su asiento en Bayamón, y su jurisdicción exclusiva, de ape-laciones y extraordinaria, será la misma que en la actualidad tienen las demás cortes de distrito de Puerto Rico; cbispoméndose, que la Corte de Distrito de San Juan, tal y como está constituida en la ac-tualidad, tendrá jurisdicción para seguir conociendo de toda acción, causa o procedimiento ex parte, civil o criminal, que esté pendiente en la actualidad ante dicha Corte de Distrito de San Juan, prove-niente de cualquiera de los municipios que por la presente Ley pa-san a formar la Corte de Distrito del Distrito Judicial de Bayamón.”
La legislatura claramente indicó su intención de que la corte tuviera su asiento en Bayamón. Así también lo vere-mos por el título. Al final de la sección se babla del distrito judicial de Bayamón. Esta cuestión fué 'basta cierto grado anticipada por el fallo de este tribunal en Toro et al. v. Corte *838de Distrito, 30 D.P.R. 542. Si Men hubo opiniones concu-rrentes, parécenos que no bubo divergencia respecto al punto suscitado en este caso, que en forma similar fué planteado en el caso anterior, a saber, que las palabras empleadas eran su-ficientes para crear una corte de distrito.
Se impugna la suficiencia del título de la ley. Lee como sigue: “Ley para crear la Corte de Distrito del Distrito Judicial de Bayamón, determinar sus funcionarios y asignar los fondos necesarios para las atenciones de la misma.” No podemos dudar que este título es un rótulo {sign post) completo del contenido de la ley.
 Tal como entendemos el cuarto argumento, la con-tención es que a la Corte de Distrito de Bayamón no se le di ó jurisdicción sobre casos civiles y criminales sino solamente sobre apelaciones y sobre' los casos abarcados por la juris-dicción extraordinaria que tenían las otras cortes de distrito. Somos de opinión que la ley claramente indicó la intención de establecer una corte de distrito, y que las palabras “ju-risdicción exclusiva, de apelaciones y extraordinaria” podían ser consideradas como superfinas. En otras palabras, la in-tención de la legislatura fué que la Corte de Distrito de Ba-yamón fuera igual a las demás cortes de distrito. Esto po-' dría estar indicado por las disposiciones de que la Corte de Distrito de San Juan continuará conociendo de “toda acción, causa o procedimiento ex parte, civil o criminal, que esté pendiente en la actualidad ante dicba Corte de Distrito de San Juan,” es decir, cualquiera otra acción civil que surgiera después del 28 de julio de 1930, debería-pasar'de la Corte de Distrito de San Juan a la de Bayamón.
Los señalamientos de error segundo y tercero se refieren a la apreciación de la prueba. El único rasgo especial que distingue este caso de adulteración de leche por sus hechos es que uno de los acusados ocupó la silla testifical para ma-nifestar que la leche acababa de llegar y que él siempre la *839examinaba con nn lactómetro y que si resultaba mala no la vendía. Aun si esto constituía una defensa la corte no es-taba obligada a creer la declaración.

No hallamos que se cometiera error cdguno y la sentencia dehe ser confirmada.

El Juez Asociado Señor Córdova Dávila no intervino.